UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1388


In re: VICTOR WARDELL WRIGHT,

                    Petitioner.



              On Petition for Writ of Mandamus. (8:06-cr-00038-DKC-1)


Submitted: July 23, 2020                                          Decided: July 27, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Victor Wardell Wright, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Victor Wardell Wright petitions for a writ of mandamus seeking an order directing

his immediate release from custody. We conclude that Wright is not entitled to mandamus

relief.

          Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Court, 542 U.S. 367, 380 (2004); In re Murphy-

Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only

when the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795,

and may not be used as a substitute for appeal. In re Lockheed Martin Corp., 503 F.3d

351, 353 (4th Cir. 2007).

          The relief sought by Wright is not available by way of mandamus. Accordingly, we

deny the petition for writ of mandamus. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                              2